Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Aug. 5, 2022 has been entered. Claims 1-8 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (US 2016/0236392).
Regarding claim 1, Aoyama discloses that, as illustrated in Fig. 1, an injection molding machine (Fig. 1, item 10; [0068] (lines 9-10)) comprising a control device (Fig. 1, items 1 and 20 (a molding condition diagnostic device 1 and a control unit 20 ([0067]))) to control the injection molding machine according to molding conditions ([0067]) and to  inject and fill a flowable molding material into a mold to perform molding ([0068]),
wherein the control device comprises a molding condition storage device (Fig. 1, item 4; a storage portion 4 ([0071])) and a determination device (Fig. 1, item 5; a determination portion 5 ([0071])),
the molding condition storage device stores the molding conditions ([0071], lines 14-16), wherein the molding conditions comprises at least one of transition molding conditions ([0070] (examples of the molding conditions include: primary pressure, …, and electric conduction rates … during molding operation, etc. (lines 10-30)) in an initial stage (i.e., a starting-up stage) of production immediately after the injection molding machine is started molding, and a normal molding condition during a stable period of production after the production starts ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13); it is understandable that during starting-up and stopping of the molding machine, there is a stable period of production after the production starts), and
the determination device determines whether the injection molding machine is at the initial stage of production or the stable period of production based on at least one of a stop time indicating a duration of a stop of the injection molding machine and a temperature at a predetermined position during the stop time, and switches the molding conditions to the transition molding conditions or the normal molding condition automatically ([0025], [0068], [0069]; a measurement unit (group of sensors) 11 for detecting and outputting predetermined measured values is provided in a predetermined region (or position) of the opening/closing device and the injection device ([0068], lines 10-13); As illustrated in Fig. 26, timer during cold start is set at 00:00. That means the determination device determines whether the injection molding machine is at the initial stage (i.e., a cold start stage) of production or the stable period of production based on at least one of a stop time indicating a duration of a stop of the injection molding machine),
wherein in a case when the determination device determines the injection molding machine is at the initial stage of production, the determination device applies the transition molding conditions to the injection molding machine to perform the molding ([0069] (i.e., a stating-up stage or a cold start stage (as shown in Fig. 26))), and 
in a case when the determination device determines the injection molding machine is at the stable period of production, the determination device applies the normal molding condition to the injection molding machine to perform the molding ([0069], (i.e., a period between the start-up and stop of the molding machine). 
	Regarding claim 2, Aoyama discloses that, in the injection molding machine, a second and following transition molding conditions ([0070] (examples of the molding conditions include: primary pressure, …, and electric conduction rates … during molding operation, etc. (lines 10-30)) and a last normal molding condition comprises at least one of transition conditions when molding is started by using the second and following transition molding conditions and the last normal molding condition ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13)), and
	when the molding is performed based on the molding conditions, the determination device switches the molding conditions based on the transition conditions ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13)).     
Regarding claim 3, Aoyama discloses that, in the injection molding machine, the transition conditions are a number of molded articles or elapsed time ([0070] (examples of the molding conditions include: primary pressure, …, a dwelling time, …, a metering time, …, and during molding operation, etc. (lines 10-30))). 
Regarding claim 4, Aoyama discloses that, in the injection molding machine, the transition molding conditions comprises at least one of transition conditions for switching (Fig. 6, step S2) to the next transition molding condition or the next normal molding condition, and
when molding is performed based on the molding conditions, the determination device switches the molding conditions (Fig. 6, step S8) based on the transition conditions (Fig. 6; [0076]).
Regarding claim 5, Aoyama discloses that, in the injection molding machine, the transition conditions are a number of molded articles or elapsed time ([0070] (examples of the molding conditions include: primary pressure, …, a dwelling time, …, a metering time, …, and during molding operation, etc. (lines 10-30))). 
Regarding claim 6, Aoyama discloses that, in the injection molding machine, the control device comprises a mandatory defect determination device ([0122], Figs. 36 and 37),
the mandatory defect determination device determines that a molded article obtained by molding based on the transition molding conditions is a defective article ([0122], a defective product (line 2)), and 
the molding conditions comprises a designation of whether or not to operate the mandatory defect determination device (Fig. 36; [0122], lines 5-16).
Regarding claim 7, Aoyama discloses that, in the injection molding machine, the control device comprises a process monitoring device (Figs. 21-25),
the process monitoring device determines a quality of a molded article by monitoring at least one filling step in which filling speed is controlled according to a filling speed condition (for example, as shown in Fig. 23, filling time is 1.38 s), a dwelling step in which a dwell pressure is controlled according to a dwell pressure condition (for example, as shown in Fig. 24, dwelling pressure is 2.1 MPa), and a metering step in which supply rate is controlled according to a supply rate condition (for example, as illustrated in Fig. 22, label of start of metering), and 
the molding conditions comprise a designation of whether or not to operate the process monitoring device (as shown in Fig. 21).
Regarding claim 8, Aoyama discloses that, in the injection molding machine, the control device comprises a temperature monitoring device (for example, as shown in Fig. 21, there are multiple temperatures such as mold temperatures and heater temperatures being monitored), 
the temperature monitoring device monitors the temperature at the predetermined position (for example, for heaters on the screw as shown in Fig. 26) and determines whether or not the temperature is within a predetermined acceptable range (Fig. 26 (setting value)), and 
the molding conditions comprise a designation of whether or not to operate the temperature monitoring device (Fig. 26).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (US 2016/0236392).
Regarding claim 10, Aoyama discloses that, as illustrated in Fig. 1, an injection molding machine (Fig. 1, item 10; [0068] (lines 9-10)) comprising a control device (Fig. 1, items 1 and 20 (a molding condition diagnostic device 1 and a control unit 20 ([0067]))) to control the injection molding machine according to molding conditions ([0067]) and to  inject and fill a flowable molding material into a mold to perform molding ([0068]),
wherein the control program ([0071], lines 12-16) makes a computer operate as the control device (Fig. 1, items 1 and 20 (a molding condition diagnostic device 1 and a control unit 20 ([0067]))),
the control device comprises a molding condition storage device (Fig. 1, item 4; a storage portion 4 ([0071])) and a determination device (Fig. 1, item 5; a determination portion 5 ([0071])),
the molding condition storage device stores the molding conditions ([0071], lines 14-16), wherein the molding conditions comprises at least one of transition molding conditions ([0070] (examples of the molding conditions include: primary pressure, …, and electric conduction rates … during molding operation, etc. (lines 10-30)) from a state in which molding is stopped to an initiation of normal molding, and a normal molding condition during normal molding ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13)), and
the molding condition storage device stores the molding conditions ([0071], lines 14-16), wherein the molding conditions comprises at least one of transition molding conditions ([0070] (examples of the molding conditions include: primary pressure, …, and electric conduction rates … during molding operation, etc. (lines 10-30)) in an initial stage (i.e., a starting-up stage) of production immediately after the injection molding machine is started molding, and a normal molding condition during a stable period of production after the production starts ([0069], a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13); it is understandable that during starting-up and stopping of the molding machine, there is a stable period of production after the production starts), and
the determination device determines whether the injection molding machine is at the initial stage of production or the stable period of production based on at least one of a stop time indicating a duration of a stop of the injection molding machine and a temperature at a predetermined position during the stop time, and switches the molding conditions to the transition molding conditions or the normal molding condition automatically ([0025], [0068], [0069]; a measurement unit (group of sensors) 11 for detecting and outputting predetermined measured values is provided in a predetermined region (or position) of the opening/closing device and the injection device ([0068], lines 10-13); As illustrated in Fig. 26, timer during cold start is set at 00:00. That means the determination device determines whether the injection molding machine is at the initial stage (i.e., a cold start stage) of production or the stable period of production based on at least one of a stop time indicating a duration of a stop of the injection molding machine),
wherein in a case when the determination device determines the injection molding machine is at the initial stage of production, the determination device applies the transition molding conditions to the injection molding machine to perform the molding ([0069] (i.e., a stating-up stage or a cold start stage (as shown in Fig. 26))), and 
in a case when the determination device determines the injection molding machine is at the stable period of production, the determination device applies the normal molding condition to the injection molding machine to perform the molding ([0069], (i.e., a period between the start-up and stop of the molding machine). 
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered. 
In response to applicant’s arguments in claim 1 (as amended) that it is noted that there is no disclosure related to “the initial stage of production”, or “the stable period of production” in the cited reference, it is not persuasive. In [0069] of the teachings of Aoyama, Aoyama discloses that, a switch device 21 (as shown in Fig. 1) for switching between start-up and stop of the molding machine (lines 12-13). When the molding machine is starting up, there is an initial stage of production. It is understandable that during starting-up and stopping of the molding machine, there is a stable period of production after the production starts.
Further, as illustrated in Fig. 26, timer during cold start is set at 00:00. Thus, Aoyama discloses the timer in the molding machine records time from start-up to stop of the production. That includes the stop time of production of the molding machine and the stable period of production of the molding machine.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742